Citation Nr: 0106162	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  92-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.  

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1972 and from November 1974 to October 1976.  

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction of the veteran's claims 
for VA benefits has been assumed by the RO in Reno, Nevada. 

This case was last before the Board of Veterans' Appeals 
(Board) in June 1999.  After adjudicating other issues then 
pending on appeal, the Board remanded the claims of 
entitlement to a TDIU, special monthly compensation by reason 
of being in need of regular aid and attendance or on account 
of being housebound, and a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only to the RO for further development and 
adjudicative actions.  

In the June 1999 decision the Board also referred the claim 
of entitlement to a rating in excess of 20 percent for 
residuals of a back injury to the RO for initial 
consideration and appropriate adjudicatory action.  

In June 2000 the RO issued a supplemental statement of the 
case addressing the claim of entitlement to a rating in 
excess of 20 percent for residuals of a back injury, and 
notified him of same by letter dated in July 2000.

In December 2000 the local representative submitted a 
statement addressing the claim of entitlement to a rating in 
excess of 20 percent for residuals of a low back injury.  The 
Board has construed the December 2000 statement as a notice 
of disagreement with the RO's June 2000 denial.  This claim 
is addressed in the remand portion of this decision.

The issues of entitlement to a TDIU, and special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound are addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection has been granted for status post left 
meniscectomy, rated as 20 percent disabling; residuals of a 
back injury, rated as 20 percent disabling; and status post 
right meniscectomy, rated as 10 percent disabling.  

2.  Service-connected disabilities have not resulted in the 
loss or loss of use of any extremity, nor has the veteran 
suffered from blindness in both eyes having only light 
perception.

3.  It has not been shown that due to service-connected 
disabilities, the veteran has ankylosis of one or both knees 
or hips, loss or permanent loss of use of either hand or 
foot, or impairment of vision of both eyes to the required 
specified degree.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor or for adaptive 
equipment only, have not been met.  38 U.S.C.A. §§ 3901, 
3902(b)(2) (West 1991 & Supp. 2000);  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,  114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.808(c), 4.63 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1977, a VA physician, after examining the 
veteran's knees reported that he could not explain why the 
veteran had an inability to walk, and felt that there was 
significant functional overlay.  

The veteran was hospitalized at a VA facility from January 
1978 to March 1978, due to knee pain.  In January 1978 it was 
noted that he had been in a wheelchair for the preceding 
eight months.  An April 1978 clinical record includes the 
notation that he had weakness of the quadriceps femoris 
bilaterally, and had to ambulate with crutches.  It was 
opined at that time that he was totally disabled from all 
ambulatory tasks.  A VA examination conducted in May 1978 
includes the notation that he was able to walk on Canadian 
crutches, but just barely,.  In July 1978 a doctor reported 
that he was temporarily incapacitated for two months due to 
chondromalacia of both knees.  In September 1978 a physician 
wrote that he would be disabled for one to two months due to 
chondromalacia of the knees.  

A January 1979 VA examination report shows the veteran 
complained of pain in both knees.  The examiner noted that he 
was able to slowly walk with the aid of braces and crutches.  
A February 1979 VA examination report references that the 
veteran was unable to toe walk, heel walk, heel to toe walk, 
squat or bear any weight without any support.  

In December 1980 the veteran was found by the Social Security 
Administration to be disabled due to a personality disorder 
with explosive and sociopathic features.  The disability was 
determined to have begun in January 1979.  

A private clinical record dated in December 1980 includes the 
notation that the veteran arrived by himself for the 
interview in a car which was specially equipped for a 
disabled person.  

In December 1981 a physician noted the veteran was able to 
walk in the summer, and used a wheelchair in cold weather.  
The impression was chondromalacia patella by history.  The 
physician noted he could not explain why the veteran was 
wheelchair bound.  

Social Security Administration records show that the veteran 
was found to be disabled beginning in January 1979.  The 
disability ceased in September 1982.  

An October 1982 VA examination report shows the veteran 
complained of disabling knee pain and also chronic low back 
pain.  He reported that he had been unable to walk for the 
prior four years due to severe pain in the knees.  He 
reported that he became paralyzed during the winter when it 
was cold.  He indicated that the paralysis was not due to 
pain or a fear of motion, but due to an actual inability to 
move his legs.  The examiner noted that his subjective 
complaints of loss of sensation in the legs bilaterally above 
and below the knees were in a distribution inconsistent with 
any anatomic nerve distribution.  

In May 1991 the veteran requested information with respect to 
the use of a cane.  At the time of the treatment he was using 
a pick-up walker.  A walker and Q-cane were issued.  It was 
determined that he was independent on level and stair 
surfaces.  A separate record dated in May 1991 includes the 
notation that he had very little difficulty with the 
activities of daily living, except for tub transfers.  It was 
noted that he was able to ambulate well throughout his 
apartment.  He was able to climb the 40 steps to his 
apartment independently with one to two rest stops.  He was 
able to walk outside and get into his car and drive 
independently.  

The veteran was hospitalized for a flaccid right arm and knee 
pain at a VA facility from October to November 1992.  He was 
in a wheelchair at that time.  He was receiving physical 
therapy for his knees.  In October 1992 it was noted that he 
was fully mobile in his standard wheelchair.  Propulsion was 
accomplished by the left upper and lower extremities.  It was 
reported that he had demonstrated an ability to walk with a 
walker.  A separate clinical record dated in October 1992 
includes the notation that he appeared to be more functional 
than he demonstrated.  

His movement patterns, tone, weakness, trunk control and 
transfers seemed inconsistent and somewhat atypical of a 
cerebrovascular accident patient.  A November 1992 VA 
clinical record shows that a review of the claims files 
revealed verbal and behavioral inconsistencies, and 
contradictions at the time of the record and in the past.  
The psychologist noted that the veteran had provided 
inaccurate information regarding his military, combat and his 
medical history.  The psychologist noted a very significant 
volitional component to his current display of physical 
dysfunction.  In the psychologist's opinion, there was "very 
good evidence of malingering for secondary, probably 
financial, gain."  

The veteran was hospitalized in February 1993 for left knee 
pain.  At discharge, he was fitted with a brace for his left 
knee to help with ambulation.  

In May 1993 the veteran was examined in connection with his 
request for an electric wheelchair.  It was noted that he was 
extremely mobile and functional in his current manual 
wheelchair.  In July 1993 it was noted that he was in a 
motorized wheelchair.  In September 1993 it was noted that a 
replacement wheelchair was being ordered.  

A VA joints examination was conducted in January 1994.  The 
veteran was in a wheelchair at the time of the examination.  
He complained of a loss of sensation in the right upper and 
right lower extremities.  He had had two strokes, one in 
April 1990 and one in October 1992.  He had a full leg brace 
on the right and was able to walk with a walker from the door 
of his bathroom to the toilet.  He wheeled himself into the 
examination room using his left lower extremity to pedal the 
wheelchair.  The diagnosis was loss of function of the right 
lower extremity from two episodes of cerebrovascular accident 
with right hemiparesis.  A history of injury to the right 
knee from shrapnel was reported, which the examiner opined 
was probably insignificant and in itself would not have 
caused any disability.  The examiner opined that due to the 
cerebrovascular accident and the hemiparesis, the veteran was 
100 percent disabled.  

A March 1998 VA joints examination report shows the veteran 
alleged that he could not move his legs.  He also reported 
that he experienced continuing pain in the left knee.  
Physical examination revealed that both legs were totally 
flaccid.  He could not extend the legs using the quadriceps, 
nor could he flex at the knee at all.  The examiner noted 
that he had apparently driven his car using hand controls.  
He did not walk but was in a wheelchair constantly.  The 
veteran reported that, with braces on, he could stand and 
hold himself by his arms in a walker.  The diagnoses were 
flaccid paralysis of the lower extremities and chronic 
arthritis and meniscal degeneration of the left knee 
following trauma.  

The veteran was hospitalized at a VA facility in April 1998 
due to acute onset of lower extremity paralysis and numbness.  
He reported that he had been moving a piece of furniture at 
home when he heard and felt a pop in his back.  He 
subsequently went numb and weak in the legs.  He had been 
wheelchair bound for the last few years due to a shrapnel 
injury to the right side of his body, as well as due to 
cerebrovascular accidents.  It was recorded that during the 
hospitalization, someone had called identifying herself as 
the veteran's mother, and reported that he was faking the 
paralysis.  She reported that he had been faking paralysis 
ever since his childhood whenever he was in trouble for doing 
something.  It was reported that the veteran had been in 
trouble with his wife due to excessive drinking.  The 
discharge diagnosis was acute onset of lower extremity 
paralysis and numbness which was resolving.  

A VA neurosurgical consultation conducted in April 1998 
resulted in an impression of total sensory and motor 
paralysis with a level at the lower thoracic to the upper 
lumbar spine, severe low back pain and intact reflexes.  

A VA home assessment was conducted in May 1998.  It was noted 
at that time that the veteran was wheelchair or power scooter 
dependent "due to an exacerbation of a previous medical 
condition after moving a bookcase at his home."  

The transcript of a September 1998 RO hearing is of record.  
The veteran testified that he had reinjured his back in April 
1998 while moving a book case.  

He reported that a Magnetic Resonance Imaging (MRI) 
examination revealed shrapnel in his head and back.  He had 
been informed by doctors that there might be a piece of 
shrapnel working itself out which may have cut a nerve.  

A January 1999 Notice of Disqualification from the Department 
of Motor Vehicles & Public Safety includes the notation that 
the veteran had to take a driving test in a vehicle equipped 
with hand controls so the appropriate restrictions could be 
put on his license prior to renewal.  

A January 1999 VA clinical record includes the notation that 
the veteran required adaptive equipment to get in and out of 
the bath tub.  

The most recent VA examination of the veteran was conducted 
in October 1999.  He presented in a wheelchair at the time of 
the examination.  He complained of paralysis from the waist 
down which he attributed to injuries received while serving 
in Vietnam.  He reported he could not walk and had no feeling 
or voluntary movement from the waist down.  Electromyograph 
(EMG) testing of both lower extremities was essentially 
normal.  There was no evidence of acute enervation potentials 
and there was very little or no activation of the motor unit 
potentials.  A MRI of the lumbar spine revealed 
osteoarthritic changes.  A lumbosacral X-ray was interpreted 
as revealing mild scoliosis and early osteoarthritis.  

The impressions from the examination were functional 
paralysis which was not supported by objective findings, mild 
scoliosis with early osteoarthritic changes of the lumbar 
spine, and bilateral medial and lateral meniscectomies 
secondary to tears.  The examiner noted that a review of the 
claims files demonstrated many discrepancies in the veteran's 
subjective reports and what was in the claims files.  The 
overall affect of the discrepancies was to cause the examiner 
to question the veracity of any subjective data received from 
the veteran.  The examiner reported that multiple 
examinations in various facilities throughout the country had 
indicated that the pathology found, for whatever condition 
the veteran was presenting, did not correlate with the 
functional status.  Based on a review of the medical 
evidence, the examiner opined that the injuries and surgeries 
documented in the claims files "would not leave a person in 
the paralytic state claimed by the veteran."  

The examiner's experience and examination of paralytics was 
not congruent with the presentation of the veteran.  He had 
no lower extremity atrophy and had normal reflexes.  The 
examiner and his assistant witnessed quadriceps muscular 
contraction while the veteran raised his lower body in his 
wheelchair.  The examiner noted this type of movement was 
voluntary, not autonomic.  

The examiner wrote that in conclusion the veteran's claimed 
paralysis was not supported by the pathology in examination 
and diagnostic testing.  The examiner did not find 
significant lumbar spine pathology to account for the 
veteran's paralysis, and his knee injuries and surgeries 
would not leave him paralytic.  The examiner was unable to 
reproduce sciatic neuropathy, pain or spasm of the lower back 
on examination.  There were only mild osteoarthritic changes 
of the lower back and bending in the sitting position was 
within normal limits.  The examiner wrote "[I]n conclusion, 
I do not believe the presentation of paralysis, related to 
the back or knee disabilities, is service related, if even 
existent.  In my opinion, there is no medical support for 
this condition, although there may be psychological support, 
beyond my area of expertise."  

Criteria

Duty to Assist

The Board initially notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which has held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart(a), 
114 Stat. 2096 (2000).

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant ands which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5102).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(a)(1)-(3)).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (a) identify the records the 
Secretary is unable to obtain; (b) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(1)-(3)).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection(b) 
shall include obtaining the following records if relevant to 
the claim:

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
medical records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.




(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorities the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

Automobile, conveyance, adaptive equipment

Generally, a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance will be provided any eligible veteran or service 
member whose service-connected disability includes loss or 
permanent loss of use of one or both feet or hands.  For 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips due to service-connected disability 
is sufficient for entitlement to financial assistance.  
38 U.S.C.A. §§ 3901, 3902;  38 C.F.R. § 3.808.

Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

More specifically, VA may provide, or assist in providing, an 
"eligible person" with an automobile, or other conveyance, as 
well as any necessary automotive adaptive equipment. 38 
U.S.C.A. § 3902(a), (b).  A veteran is considered an 
"eligible person" if he is entitled to compensation for any 
of the disabilities described below, and if such disability 
is the result of an injury incurred or disease contracted in 
or aggravated by active military, naval, or air service:

	(i) The loss or permanent loss of use of one or both 
feet;

	(ii) The loss or permanent loss of use of one or both 
hands;

	(iii) The permanent impairment of vision of both eyes of 
the following status: central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than twenty degrees in the better eye[.]

38 U.S.C.A. § 3901(1) (West 1991); see also 38 C.F.R. § 
3.808(b)(1) (2000). A veteran who does not qualify as an 
"eligible person" under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or one or both hips, and adaptive equipment is deemed 
necessary for the veteran's licensure and safe operation of a 
vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. §§ 
3.808(b)(1)(iv), 17.156.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well be an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board finds that the duty to assist has been satisfied in 
this instance.  The veteran has been afforded contemporaneous 
and comprehensive VA examinations, records have been 
requested and associated with the claims file, and the 
veteran has had an opportunity to present additional 
arguments to include oral testimony before a hearing officer 
at the RO.  The case has been remanded by the Boar don 
previous occasions to fully develop  and supplement the 
record with complete information referable to the claim at 
issue.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case (SSOC) was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.

Moreover, the veteran has been afforded the opportunity to 
submit additional evidence and argument on the merits of the 
issue on appeal, and has done so.  In view of the foregoing, 
the Board finds that he will not be prejudiced by its actions 
and that a remand for adjudication of his claim by the RO 
under the new law discussed in detail above would only serve 
to further delay resolution of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992). 

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection is in effect for status post meniscectomy 
of the left knee which is evaluated as 20 percent disabling 
and for status post meniscectomy of the right knee which is 
evaluated as 10 percent disabling.  The veteran is also 
service-connected for residuals of a back injury with a 20 
percent evaluation assigned.  

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a certificate of eligibility for financial assistance in 
the purchase of an automobile or other conveyance, and 
adaptive equipment therefor or for adaptive equipment only.  
The is so because he is not presently service connected for 
disability manifested by loss or permanent loss of use of one 
or both feet, by loss or permanent loss of use of one or both 
hands, or by permanent impairment of vision of both eyes to 
the required specified degree.  Nor is he service connected 
for disability manifested by ankylosis of one or both knees 
or one or both hips.  

There is evidence of record showing that the veteran has 
confined himself to a wheelchair which would imply that he 
has loss or permanent loss of use of one or both feet.  The 
veteran's claim must be denied, however, as there is no 
evidence of record demonstrating that a service-connected 
disability is the cause of his confinement to a wheelchair.  
The only evidence of record which links the veteran's alleged 
paralysis of the lower extremities to a service-connected 
disability is the veteran's own allegations and testimony.  

The veteran has not indicated in any way that he has received 
specialized medical training which would permit him to 
promulgate an informed opinion as to the etiology of his 
alleged paralysis.  As such, the veteran is considered a lay 
person.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's service-connected disabilities are productive of 
impairment sufficient to meet the requisite governing 
criteria for a certificate of eligibility for assistance in 
the purchase of an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran testified that he was informed by a VA physician 
that his paralysis might be caused by a piece of shrapnel 
which was working its way out of his back.  It is pointed out 
that a lay person's statement about what a physician told him 
or her, cannot constitute medical evidence of etiology or 
nexus.  The connection between what a physician said and the 
layman's account of what the physician purportedly said, 
filtered as it is through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).

The Board has placed significantly reduced probative value on 
any allegations of symptomatology the veteran reports he is 
experiencing.  The Board finds a consistent pattern by the 
veteran of providing inaccurate information regarding his 
military and combat history, as well as his medical history 
in connection with his numerous claims for VA benefits.  This 
pattern of behavior has been noted by several health care 
professionals who have had contact with the veteran in the 
past.  A November 1992 clinical record includes the opinion 
from a psychologist to the effect that he found good evidence 
of malingering in connection with the veteran's display of 
physical dysfunction secondary to financial gain.  Any 
subjective complaints regarding the veteran's physical 
condition are accordingly discounted.  


There is competent medical evidence of record demonstrating 
that the veteran does not experience loss or loss of use of 
his feet as a result of any service-connected disabilities.  
The examiner who conducted the January 1994 VA examination 
attributed the veteran's loss of function of the right lower 
extremity to two cerebrovascular accidents; that is, 
symptomatology and impairment for which service connection 
has not been granted.  This examiner specifically noted that 
the history of a right knee injury was probably 
insignificant.  

A VA examination conducted in October 1999 and based on a 
review of the all the claims files resulted in an opinion 
that the veteran's alleged paralysis of the lower extremities 
was not due to his service-connected back disability or his 
service-connected bilateral knee disabilities.  In fact, this 
examiner doubted if the veteran's paralysis even existed.  
This examiner's opinion is supported by other clinical 
evidence of record which noted that the veteran's subjective 
complaints were not consistent with any known disorder.  The 
Board has placed great probative weight on this very thorough 
opinion as it was based on a review of all the evidence of 
record and the opinion was supported by specific references 
to the evidence of record.  

There is evidence of record showing that the veteran had a 
flaccid right arm.  This would imply a loss of use of this 
extremity.  There is no competent evidence linking the loss 
of use of the right arm to any of the veteran's service-
connected disabilities.  

There is no competent evidence of record showing that the 
veteran has ankylosis of one or both service-connected knees.  
X-rays of the knees revealed arthritis and meniscal 
degeneration.  Ankylosis was not diagnosed.  

Absent evidence demonstrating that the veteran has a 
qualifying service-connected disability, the claim for a 
certificate of eligibility for financial assistance in the 
purchase of an  automobile or other conveyance, and adaptive 
equipment therefor, must be denied.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor or for adaptive 
equipment only, is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




As the Board noted earlier, the local representative filed a 
notice of disagreement with the RO's denial of entitlement to 
an evaluation in excess of 20 percent for residuals of a back 
injury.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a Statement of the Case (SOC), and 
the RO's failure to issue an SOC is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1998).

The veteran has claimed entitlement to a TDIU.  The Court has 
held that in the case of such a claim, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work. 38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2000).  A review of the 
claims files shows the veteran has not been afforded a VA 
examination which includes the required opinion.  

The veteran has claimed entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound.  Special 
monthly compensation is payable where a veteran has service-
connected disability which renders him permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000); 
38 C.F.R. §3.350(b) (2000).  

In determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran 
to dress or undress himself, or to keep himself clean; 
frequent need of adjustment of any prosthetic which by reason 
of the disability cannot be done without aid; inability of 
the veteran to feed himself; inability to attend to the wants 
of nature; or incapacity to protect himself from the hazards 
or dangers of his daily environment.  38 C.F.R. § 3.352(a) 
(2000).  


The veteran has not been afforded an examination to determine 
his eligibility for these benefits.  The Board notes the 
veteran's spouse testified at a September 1998 RO hearing to 
the activities she was required to perform to assist the 
veteran in his activities of daily living.  She reported that 
she had to assist him in dressing and in moving around.  The 
Board finds an examination would be helpful to determine if 
the veteran qualifies for special monthly compensation.  

As the Board noted earlier, the significant changes in the 
law with respect to the duty to assist, also apply to the 
remand portion of this decision.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his service-connected disabilities 
referable to his claims for special 
monthly compensation and a TDIU.  


After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should arrange for a VA Social 
and Industrial Survey of the veteran to 
ascertain the impact of his service-
connected disabilities on his ability to 
obtain and retain substantially gainful 
employment, the report of which should be 
associated with the claims file.

3.  The RO should arrange for a VA special 
orthopedic examination of the veteran's 
service-connected bilateral knee 
meniscectomies and back injury residuals 
by an orthopedic surgeon or other 
appropriate specialist, to include a VA 
aid and attendance/housebound examination 
(VA Form 2680) for the purpose of 
ascertaining whether his service-connected 
disabilities have rendered him 
unemployable for VA compensation purposes, 
and whether they have rendered him unable 
to independently perform the daily 
functions of self-care on a regular basis 
or have confined him to his immediate 
premises.  

The claims files, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000), and separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examinations. The examiner must 
annotate the examination reports that the 
claims files were in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and the medical 
evidence in the claims file, provide a 
diagnosis and an assessment of the 
functional impairment resulting from any 
documented pathology for the service-
connected orthopedic disabilities, and in 
this regard, must address the criteria in 
38 C.F.R. §§ 4.40, 4.5, 4.59 as to 
functional loss due to pain or due to 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Johnson v. Brown, 9 
Vet. App. 7 (1997).  The examiner should 
also provide an opinion on whether the 
veteran is substantially confined to his 
dwelling and the immediate premises due to 
his service-connected disabilities; 
whether he is unable to dress, bathe, 
feed, or attend to the wants of nature by 
himself; whether he frequently needs 
assistance with a prosthetic or orthopedic 
appliance; or whether he requires 
protection from the hazards of his daily 
environment due to service-connected 
disabilities.  The examiner must also 
express an opinion as to whether the 
veteran's service-connected disabilities 
have rendered him unemployable.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.  

3.  The RO must prepare and send the 
veteran and his representative an SOC on 
the issue of entitlement to a rating in 
excess of 20 percent for residuals of a 
low back injury.  Notification should be 
included advising the veteran of the need 
to file a substantive appeal within the 
requisite period of time if he wishes 
appellate review of this issue. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

Any binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to a 
TDIU, and special monthly compensation by 
reason of being in need of regular aid 
and attendance or on account of being 
housebound.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted; however, the veteran is hereby 
notified that failure to report for scheduled VA examinations 
without good cause shown may adversely affect the outcome of 
his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals






